Citation Nr: 1313364	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, including chest pain, to include as a result of lead poisoning.

2.  Entitlement to service connection for an unspecified allergy disorder, to include as a result of lead poisoning.

3.  Entitlement to service connection for a prostate disorder, to include as a result of lead poisoning.

4.  Entitlement to service connection for an unspecified disorder of the joints and muscles, including gout, to include as a result of lead poisoning.

5.  Entitlement to an initial compensable evaluation for service-connected renal dysfunction.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision, by which the RO, in pertinent part, denied entitlement to the benefits sought herein.  

In December 2009 and in November 2011, the Board remanded the issues on appeal for further development of the evidence.  

In November 2011, the Board denied entitlement to service connection for a disorder (organic or psychiatric) manifested by memory loss, other than service-connected anxiety disorder, and to include as a result of lead poisoning.  The RO continued to deal with the issue in its October 2012 supplemental statement of the case; however, as the issue was previously denied by the Board, the RO dealt with it in error.  This matter is not before the Board at this time, as the Board has already addressed it in its November 2011 decision.

In an October 2012 rating decision, the RO granted service connection for renal dysfunction (claimed as kidney disorder) and for hypertension.  Thus, the matter of hypertension has been decoupled from the claimed cardiovascular disorder that is still on appeal.  Accordingly, the issues of entitlement to service connection for hypertension and for a kidney disorder are no longer in appellate status, as the full benefits sought on appeal have been granted.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In November 2007, the Veteran testified at a hearing before the undersigned at the RO.  A full transcript of the hearing is of record.

As stated, in an October 2012 rating decision, the RO, inter alia, granted service connection for renal dysfunction to which it assigned a noncompensable (zero percent) evaluation.  In January 2013, the Veteran filed a notice of disagreement as to the initial disability rating assigned.  The RO did not issue a statement of the case regarding the foregoing issue.  As a statement of the case has not yet been issued on this matter, additional action by the RO is required as set forth below in the REMAND portion of this decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an initial compensable evaluation for service-connected renal dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cardiovascular disorder, including chest pain, was not incurred in service or for many years thereafter, and it is not causally related to service, to include lead poisoning, or to a service connected disorder.

2.  An allergy disorder was not incurred in service, and it is not causally related to service to include lead poisoning therein.

3.  A prostate disorder was not incurred in service, and it is not causally related to service to include lead poisoning therein.

4.  An unspecified disorder of the joints and muscles, including gout, was not incurred in service or for many years thereafter, and it is not causally related to service to include lead poisoning therein.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, including chest pain, was not incurred in active service, nor may such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  An allergy disorder was not incurred in or a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  A prostate disorder was not incurred in or a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  An unspecified disorder of the joints and muscles, including gout, was not incurred in or a result of active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely April 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The April 2005 notice did not include provisions for disability ratings and for the effective date of a claim.  The Veteran was given notice of that type of information in April 2010.  Any defect as to the timing of the subsequent April 2010 notice was cured because the RO readjudicated the claims to include in the latest October 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording the Veteran several VA medical examinations in furtherance of the claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds the VA examinations adequate for the purpose of deciding the issues herein.  They contain sufficient information, to include that supplied by the Veteran, for a determination regarding these issues.  The examination reports together with other evidence of record contain sufficient information to decide that there is no causal relationship between the disabilities at issue herein and service, to include lead poisoning therein.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, the Veteran's statements, private medical records, VA clinical medical records, and Internet information.  For the foregoing reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The Board notes that 38 C.F.R. § 3.303(b) applies only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cardiovascular renal disease or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (a).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

Cardiovascular disorder, including chest pain

The Veteran contends that he has a cardiovascular disorder that is related to lead poisoning in service.

A review of the service treatment records reveals that the heart was normal on enlistment.  Moreover, on enlistment, the Veteran expressly denied any symptomatology that has been associated with a heart disorder.  In April 1973, the Veteran complained of dizziness and chest pain.  An ensuing electrocardiogram (ECG) was within normal limits.  In May 1978, the Veteran reported right sided chest pain.  Chest wall pain, rule out hypertension, was assessed.  On service separation, the heart was found to be normal. 

In October 2001, the Veteran sought medical treatment for chest pain that began a day earlier.  According to the Veteran, the pain began spontaneously while he was driving.  He had not been exerting himself.  There was no associated sweating, nausea, shortness of breath, or chest tightness.  The discomfort lasted most of the day but was gone by the time he awoke the next morning.  Pursuant to a physical examination of the Veteran, the physician diagnosed, in relevant part, weakness and fatigue and chest wall pain.  The physician commented that further testing was required to assess the presence of anemia and glucose elevation.  As to the Veteran's chest pain, the physician concluded that it was possibly brief costochondritis and that the Veteran's symptoms were not likely heart related.  

In April 2003, the Veteran again sought treatment for chest pain and indicated that it was similar to the chest pain that he experienced in 2001.  

In May 2005, the Veteran again sought treatment for chest pain and indicated that he had been experiencing chest pain intermittently since 1978 and that the last episode of such pain was approximately a year earlier.  No cardiovascular disorder other than hypertension was rendered, and a stress test was recommended.  

At the November 2007 Board hearing, the Veteran indicated that he was diagnosed with chest pain in 1978, while in service.

On June 2010 VA medical examination, the Veteran reported chest pains since 1978; these occurred occasionally.  The examiner outlined the Veteran's medical history as it concerned the heart and noted that stress tests in 2003 and 2006 were within normal limits.  The Veteran denied ever having had a myocardial infarction, cardiac catheterization, stents, a coronary artery bypass graft, or any other invasive procedures on the heart.  The Veteran reported no angina, fatigue, dizziness, syncope, or dyspnea.  A chest X-ray study revealed that the Veteran's heart was normal in size.  The hila appeared prominent, but as they had not changed since September 2005, they were likely vascular in nature and did not constitute a pathology.  The examiner asserted that there was no objective evidence of significant heart disease.  

In February 2011, the Veteran underwent a VA heart examination.  Again, he reported chest pain since 1978 but denied seeing a cardiologist.  The examiner reviewed the relevant documents in the claims file and noted that the Veteran sought occasional treatment for chest pain but that it was never attributed to heart disease.  Pursuant to a claims file review, interview of the Veteran, and a physical examination, the examiner indicated that despite subjective complaints, there was no objective evidence of cardiovascular disability.  The examiner found that there was mild bi-atrial and tricuspid insufficiency that was most likely age related and was not due to service, as the service treatment records were silent in this regard and because these manifestations did not appear until several decades after service.  Furthermore, the examiner noted that the in-service reports of chest pain resolved, as the separation examination was silent regarding chest pain.

A December 2011 VA medical opinion revealed that atypical chest pain condition was not consistent with any known medical condition and that such a condition was not the type of condition caused by lead poisoning.

In September 2012, the Veteran underwent another VA examination.  The diagnosis was of hypertensive heart disease.  The examiner indicated that the Veteran did not have a valve condition, to include tricuspid.  There was evidence of cardiac dilation on July 2011 ECG.  However, the examiner indicated that the Veteran was asymptomatic regarding the heart.  The examiner asserted that hypertensive heart disease caused no functional limitations.  The Board notes that service connection for hypertension was granted in an October 2012 rating decision.

Because service connection for hypertension is already in effect, the Board must determine whether the Veteran has a heart disorder other than hypertensive vascular disease that is related to service.

The Board is aware of the Veteran's contentions regarding the presence of heart disease with chest pain related to lead poisoning in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), cardiological conditions fall outside the realm of common knowledge of the lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Board cannot rely on the Veteran's representations regarding the presence and/or origins of his claimed heart disability because they do not constitute competent evidence.

Initially, the Board finds that a heart disorder was not incurred in service.  While the service treatment records do reflect complaints of chest pain, no diagnosis related to the heart was rendered, and in-service testing was within normal limits.  Furthermore, no heart disability was noted on service separation, and the February 2011 VA examiner indicated that the in-service chest pain resolved.  For these reasons, the Board finds that a heart disorder was not incurred in service.

Next, the Board finds that symptoms of a heart disability have not been continuous since service separation and that a heart disability did not manifest in the first post-service year.  The Board recognizes the Veteran's assertions regarding chest pain since service.  However, pain alone, without an underlying diagnosis, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  Here, the Veteran sought no treatment for chest pain for years after service, and it was not attributed to a cardiac disorder.  Hence, the Board finds that there was no cardiological disability on service separation, in the year following service, and for many years after.  Thus, service connection for the claimed cardiovascular disorder is not warranted presumptively or upon the basis of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Finally, the Board finds that a current cardiovascular disorder is not otherwise related to service.  38 C.F.R. § 3.303(d).  The competent evidence is equivocal as to the presence of a cardiovascular disorder other than hypertensive vascular disease.  However, the Veteran may have mild bi-atrial and tricuspid insufficiency.  The competent and probative evidence indicates that this is age related.  Thus, the Board cannot find that it is related to service, to include lead poisoning therein, and the Board finds that it is unrelated to service.  

In addition, we would note that the veteran has not contended and no evidence has been presented to suggest that there is any etiological connection between any claimed heart disorder and the veteran's service connected hypertension.

As apparent from the foregoing discussion, the entirety of the competent and probative evidence weighs against the Veteran's claim.  Because the preponderance of the evidence weighs against the Veteran's claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied under all potential theories of entitlement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).

Allergy disorder 

The Veteran contends that he has an allergy condition that is related to lead poisoning in service.  

The service treatment records are silent as to allergies to include allergic rhinitis.  On enlistment, the Veteran denied hay fever and asthma.  On November 1973 dental questionnaire, the Veteran denied asthma and hay fever.  The Veteran was not treated for allergies in service, and no allergic conditions were diagnosed.

On VA examination in January 1988, the Veteran reported allergy shots beginning in July 1987.  

Private treatment records indicate treatment for allergic rhinitis beginning around 1990.

In June 2010, the Veteran was afforded a VA medical examination.  In conjunction with the examination, the examiner reviewed the pertinent documents in the claims file, interviewed the Veteran, and examined him.  On examination, the Veteran indicated that allergic rhinitis had its onset in the 1980's.  The examiner diagnosed allergic rhinitis and opined that it was not incurred in service, as the condition was not noted or treated in service.

In a December 2011 addendum to the June 2010 VA examination report, the VA examiner asserted that the Veteran's allergic rhinitis was not caused by lead poisoning because allergic rhinitis was not a known complication of lead poisoning.  

The origins of allergies are not within the realm of common knowledge of lay people.  Thus, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the Board cannot rely on the Veteran's lay representations regarding the causes and origins of his allergic rhinitis because they do not constitute probative evidence.

The Board finds that an allergic condition was not incurred in service because the service treatment records are silent as to an allergic condition, because the Veteran denied allergic symptomatology in service, and because an allergic condition was not noted on service separation.  The Board also finds that a review of the competent evidence weighs against a finding that an allergic condition is due to service to include lead poisoning therein.  The competent and probative medical evidence indicates that the allergic condition is not due to service because it is not noted therein.  The Board emphasizes that the Veteran himself indicated that treatment for allergies began long after discharge.  Furthermore, the competent and probative medical evidence indicates that allergic rhinitis is not otherwise due to service because allergic rhinitis is not a complication of lead poisoning.  Because the competent and probative medical evidence reflects no association between allergic rhinitis and service to include lead poisoning therein, service connection for the claimed disability is precluded.  38 C.F.R. § 3.303(d).  

As clear from the foregoing discussion, the preponderance of the evidence weighs against the Veteran's claim.  As such, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Prostate disorder 

The Veteran contends that he has a prostate disorder that is related to lead poisoning in service.

The service treatment records are silent with respect to a prostate condition.  Following service, the Veteran was treated for prostatitis in July 1979.  The Veteran also reported treatment for the condition thereafter.  

On VA examination in June 2010, the VA examiner observed that the Veteran's prostate was nontender and not enlarged.  The examiner diagnosed prostatitis resolved with no objective residuals.  The examiner concluded that prostatitis was not due to service because it was not noted in the service treatment records or treated in service and, according to the December 2011 addendum, that it was not due to lead poisoning in service because prostatitis was not a known complication of lead poisoning.

It appears that the Veteran's prostatitis resolved well before the Veteran filed his claim of service connection for a prostate condition.  A prerequisite to the granting of service connection is the presence of a current disability.  Brammer, supra.  The absence of any apparent prostatitis precludes service connection for that condition.  Id.; C.F.R. § 3.303.  

In any event, service connection for a prostate condition is not warranted.  First, there is no indication that such a disorder was incurred in service.  Indeed, the first mention of the prostate is in July 1979, many months after service separation.  The alleged prostate condition is not otherwise shown to be related to service, to include lead poisoning therein.  

The Board recognizes the Veteran's assertions regarding the source of the claimed disability.  Lay persons are competent to provide opinions on some medical issues.  Kahana, supra; Jandreau, supra.  However, they are not competent to provide opinions regarding medical issues, such as those concerning the prostate, because such issues are beyond the ken of the lay person.  Id.  Because the Veteran is a lay person, his representations as to the existence and origins of his claimed prostate disorder do not constitute probative evidence.  Id.  

The only competent and probative medical evidence of record is that contained in the VA examination reports.  This evidence indicates that there is no nexus between the Veteran's alleged prostate condition and service to include lead poisoning therein.  Cogent rationales for these findings were provided.  Based on these medical findings, the Board concludes that a prostate condition was not incurred in service and is not otherwise due to service or any incident therein.  As such, service connection for the claimed disability is denied.  C.F.R. § 3.303.

As clear from the foregoing discussion, the preponderance of the evidence weighs against the Veteran's claim.  As such, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

An unspecified disorder of the joints and muscles, including gout

The Veteran contends that he has a muscle and joint disability that is either directly related to parachute jumps in service or to lead poisoning therein.

The service treatment records do not reflect a diagnosis of gout or a disability of the muscles and joints.  The Board notes that post-service medical records do not show a diagnosis of gout.  However, several disorders affecting the muscles and/or joints are present to include left knee degenerative joint disease and impingement of the shoulders.

In January 2008, the Veteran sought treatment for polyarthralgia, and the examining physician concluded that it was of unknown etiology.  

On June 2010 VA medical examination, the Veteran denied ever having been diagnosed with gout, and no gout was found on examination.  The examiner noted that bilateral carpal tunnel syndrome had been diagnosed two years earlier and that the service treatment records were silent as to that disorder.  The examiner noted a right shoulder tear that occurred four years earlier and indicated that such condition was not mentioned in the service treatment records.  The Veteran reported left ankle effusion that began five years earlier.  Such a condition was not noted in service.  The examiner indicated that there was no disability of the knees.  The Board notes that service connection is already in effect for a right knee disability.  The examiner noted the presence of right shoulder impingement syndrome and of cervical spine spondylosis.  

On examination, X-ray studies of the left ankle, wrists, knees, and right shoulder were normal.  A left shoulder X-ray study revealed a cystic change that was consistent with impingement.  An X-ray study of the cervical spine showed spondylosis.  The Veteran's uric acid level was 8.6.  The examiner indicated that there was no objective evidence of gout.  The examiner diagnosed right and left shoulder impingement syndrome and opined that this condition was unrelated to service as there was no indication of it in the service treatment records.  The examiner opined that cervical spine spondylosis was unrelated to service for the same rationale.  The examiner asserted that there was no objective evidence of left ankle pathology.  The examiner diagnosed mild bilateral degenerative joint disease of the knees and opined that it was related to service.  The examiner indicated that there was no objective evidence of bilateral carpal tunnel syndrome and no objective evidence of bilateral wrist pathology.  In a December 2011 addendum to the June 2010 VA examination report, the VA examiner indicated that none of the diagnosed conditions were of the type that would be caused by lead poisoning.  

On VA examination in September 2012, the examiner again indicated that there was no objective evidence of gout although uric acid levels were elevated and no functional impairment of an extremity.

First, the Board notes that laboratory test results do not, in and of themselves, constitute disabilities.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  Here, laboratory testing indicates elevated uric acid levels.  However, such a showing is of no consequence and does not represent a current disability without, as in this case, a resulting disability such as gout.  Id.  Because there has been no objective showing of gout, service connection for gout is precluded.  Id.; 38 C.F.R. § 3.303.

Furthermore, the record fails to demonstrate the presence of a generalized condition of the joints and muscles.  While there might be specific disabilities involving certain joints, a thorough review of the record has failed to uncover the presence of  a general encompassing disability of the muscles and joints.  A current disability is a prerequisite to the granting of service connection.  Brammer, supra.  Because the claimed condition is not shown, service connection for it must be denied.  Id.; 38 C.F.R. § 3.303.

If the Veteran wishes to file a claim of service connection for a specific condition of a particular muscle or joint, he is welcome to do so in the future.

There being no present disability, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for cardiovascular disorder, to include chest pain, is denied.

Service connection for an allergy disorder is denied.

Service connection for a prostate disorder is denied.

Service connection for an unspecified disorder of the joints and muscles, including gout, is denied.


REMAND

In an October 2012 rating decision, the RO, in pertinent part, granted service connection for renal dysfunction to which is assigned a zero percent evaluation.  In January 2013, the Veteran filed a timely notice of disagreement as to the initial noncompensable rating assigned for the service-connected renal dysfunction.  The RO did not issue a statement of the case regarding the foregoing issue. 

When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and RO failure to issue same is a procedural defect.  Manlincon, 12 Vet. App. at 240-41.

Pursuant to 38 C.F.R. § 19.9(a) (2012), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the case to the RO for necessary action.  Therefore, the Board must remand for preparation of a statement of the case on the matter of entitlement to an initial compensable evaluation for service-connected chronic renal dysfunction.  See VAOPGCPREC 16-92 (July 24, 1992). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

Issue a statement of the case concerning the issue of entitlement to an initial compensable evaluation for service-connected renal dysfunction.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect his appeal.  38 C.F.R. § 20.302(b) (2012).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREEET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


